The only questions presented by this appeal are based upon the contentions that the final decree was excessive as to the amount of principal and interest and was erroneous as to the inclusion of attorney's fees.
Notice of appeal was entered April 29th, 1931. On May 19th, 1931, solicitors for appellees, complainants in the lower court, confessed the error as to excess in the decree for principal and interest and thereupon the chancellor made an order modifying the final decree in this regard. The chancellor was then without jurisdiction but his action demonstrated that a review by this Court was unnecessary to correct the decree in this regard.
Under the condition of the record in this case the appellees were entitled to decree for $885.99 as solicitors' fees under authority of the opinion and judgment in the case of Brooks et al. vs. Roberts et al. 97 Fla. 374, 120 So. 765, and not the sum of $1,052.63 as entered by the chancellor.
The cause should be remanded with directions to the chancellor to modify the original decree as was attempted by his order in that regard dated May 22d 1931, and to further modify the decree so as to allow not more than $885.99 as solicitors' fees. The final decree when so modified *Page 142 
will stand affirmed as of the date of the original entry thereof. The cost of this appeal will be taxed one-half against the appellants and one-half against the appellee. It is so ordered.
Remanded with directions to modify the decree.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.